Whitfield, J.
(after making the foregoing statement).
—A bill seeking to have declared' invalid Chapter 7080, Acts of 1915, on grounds that it violated the State and Federal Constitutions was dismissed and an appeal was taken.
The statute.creates “South Lake Worth Inlet District” in Palm Beach County and authorizes a tax not exceeding ten mills on all the taxable property in the district *827for the main purpose of constructing an inlet between the southern end of Lake Worth and the Atlantic Ocean, for the expressly stated statutory purpose of “the maintenance of the health of the inhabitants of the territory embraced in said district and for the convenience, comfort and welfare of said district and inhabitants thereof.”
In the exercise of its inherent sovereign powers, the State may impose taxes to be used for a governmental purpose, and the only limitations imposed are those contained in the Federal and State Constitutions, designed to protect personal and property rights against arbitrary and oppressive exertions of governmental power. The extent of the taxing unit may be confined to a designated district or subdivision that may be or whose inhabitants may be directly and peculiarly benefited by the application of the tax money to the purpose contemplated. The object may be a matter designed to conserve the public health, comfort and convenience of the inhabitants and others in the particular community, and the mere fact that persons who do not share the tax burden may also be benefited by the undertaking does not affect the governmental power. It is not practicable or contemplated that public benefits shall be shared only by those who bear the burden thereof. The validity of a statute exerting the police power does not depend upon the absolute assurance that the purpose designed can in fact be or will most probably be fully accomplished as contemplated, or upon the certainty that it will best conserve the purpose intended or that the purpose designed is necessary or expedient for the general welfare. Matters of policy, expediency and wisdom are determined by the' enactment of statutes; and their validity is dependent only upon actual conflicts with organic law.
*828Where a statute levying a tax, in terms or in effect, states that it is for the purpose of conserving the public health, comfort and convenience, it may be sustained on that ground, if otherwise valid, unless it clearly appears from the Act itself or from a consideration of the circumstances and conditions within which it is to operate, that the law in reality has no fair relation to the public purpose stated or manifestly intended, or that it in effect violates organic law while superficially appearing to serve a lawful public purpose. Where a statute is not clearly violative of organic law in its expressed terms and legal effect, or its manifest purpose, it will not be held inoperative as in conflict with organic law merely because it may not be constitutionally applied under given conditions or merely. because it is doubtful whether it will be as efficacious as was apparently contemplated, where circumstances are conceivable within which the law may validly operate or where its efficiency as intended may be realized in the course of human events. In testing the validity of a statute with reference to the facts and circumstances upon which it is to operate, the validity of the statute does not depend upon the preponderance of evidentiary considerations; but the statute stands unless it conclusively appears that there are or can be no conceivable circumstances upon which it can validly operate or that under no circumstances can it operate or be effective to accomplish the intended purpose, without violating organic rights. The propriety of action taken under the statute is subject to judicial review. While under the. Constitution “no tax shall be levied for the benefit of any chartered company of this State,” (Sec. 7, Art. IX), yet if a public improvement that is afforded by tax levies does merely incidentally benefit, private corporations along with other persons, the Constitution is *829not violated in levying the tax for the public purpose, for the law contemplates that corporations shall participate in the burdens and benefits of taxations within appropriate limitations.-
It is within the power of the legislature to establish a district of the character here considered as a governmental agency to effect the lawful public purpose of conserving the public health, comfort, convenience and welfare of the district and its inhabitants, and to impose an ad valorem tax therefor.
The statute expressly enacts “that the opening, cutting and maintenance of said inlet or waterway at some point within the District between Lake Worth and the Atlantic Ocean is hereby found and declared to be necessary for the maintenance of the health of the inhabitants of the territory embraced in said district and for the convenience, comfort and welfare of said district and the inhabitants thereof.” That the location of said inlet or waterway shall be determined by said Board upon the approval and recommendation of the Chief Engineer of said Board and the methods for making the determinations are outlined in the statute..
It has not been conclusively shown that the health, comfort, convenience and welfare of the “District and the inhabitants thereof,” cannot be conserved by the statutory operations, or that the scheme outlined by the statute for making the public improvement is impossible of accomplishment or that the statute will effectuate a purpose to benefit a private corporation.
The evidence does not clearly show that the conditions and circumstances within which the statute must operate will inevitably violate personal or-property rights or any *830provision of constitutional law. Even if the contemplated benefits may not fully accrue from the expenditures of tax money, the statute is hot thereby invalidated.
It does not clearly appear that the operation of the statute will necessarily impose a tax burden without due process of law. The district was formed by the legislature itself. The tax is uniform Upon all the taxable property in the district, the maximum being stated in the statute. It cannot exceed ten mills on the dollar and it must be assessed and collected as other property. The county commissioners fix the valuations of all property for purposes of all taxation, after due notice and opportunity to be heard; and the millage cannot exceed the statutory limit. There is a discretion in “The Board of Commissioners of South Lake Worth Inlet District” as to the amount of the tax within the statutory limit; but this is no greater discretion than is given to other officers who' levy a tax within fixed limits. This is not an acreage assessment upon property within a district formed by an administrative board, where the amount of the assessment levied by the administrative board should within the statutory limits be fixed only after a hearing as held in Rodman v. Kyle, 76 Fla. 79, 80 South. Rep. 300. The rule applicable here is similar to that announced in Houck v. Little River Drainage Dist. 239 U. S. 254, 36 Sup. Ct. Rep. 58. See also Stockton v. Powell, 29 Fla. 1, 10 South. Rep. 688; Board of Com’rs. of Escambia County v. Board of Pilot Com’rs of Port of Pensacola, 52 Fla. 197, 42 South. Rep. 697; Fallbrook Irrigation Dist. v. Bradley, 164 U. S. 112, 17 Sup. Ct. Rep. 56. See also L. R. A. 1916-E 5.
The statute is not on its face an arbitrary exertion of governmental power oppressive of private rights; and it *831does not appear that its due operation will violate organic law. Illegality or abuse of authority in applying the statute may be remedied in due course of law.
As the taxes are to be assessed and collected as other taxes and as the general law provides for an opportunity to be heard before the assessment becomes final, there is no lack of due process of law in this particular.
Questions of benefit and of unlawful burdens do not arise in this case as the tax is uniform for a public purpose within the power of the legislature to prescribe. The wisdom, necessity, expediency, feasibility and probable success of the project are not subject to judicial review, where the statute is not clearly a violation or evasion of organic law with no substantial basis in a lawful public purpose within the scope of the police power. The broad powers conferred upon the local board may be unwise, but they are not shown to be violative of organic law, or that their exercise will inevitably invade personal or property rights that are secured by the constitution.
The statute has been amended providing for notice before the amount of the tax levy not limited by the amendment is certified for assessment and collection. Special Acts 1919, p. 157. The effect of this amendment has not been considered.
Decree affirmed.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.